Supreme Court of the United States
                                 Office of the Clerk
                         Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                     August 28, 2015                (202)479.3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Jose Zamarripa Alvarado
              v. Texas
              No. 15-5828
              (Your No. WR-73,133-03)


Dear Clerk:


        The petition for a writ of certiorari in the above entitled case was filed on
January 16, 2015 and placed on the docket August 28, 2015 as No. 15-5828.




                                          Sincerely,

                                          Scott S,. Harris, Clerk

                                          by

                                          Jacob C. Travers
                                          Case Analyst




                                                              RECEIVED /W

                                                               SEP 03 2m

                                                           Abe!Acosta,Cterk